Citation Nr: 0706829	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-13 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
20 percent for a right shoulder condition.

2. Entitlement to an initial disability rating in excess of 
20 percent for lumbar spine degenerative disc disease.

3. Entitlement to an initial disability rating in excess of 
10 percent for impairment of left knee, status post anterior 
cruciate ligament repair with patellar tendon implant.

4. Entitlement to an initial disability rating in excess of 
10 percent for impairment of right knee, status post anterior 
cruciate ligament repair with patellar tendon implant.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, District of Columbia that granted the veteran's 
claims of entitlement to service connection for the following 
conditions: degenerative changes right shoulder with slight 
subacromial bursitis, with a disability rating of 10 percent; 
degenerative disc disease lumbar spine, with a disability 
rating of 10 percent; status post anterior cruciate ligament 
repair with patellar ligament implant, left knee, with an 
evaluation of 10 percent; and status post anterior cruciate 
ligament repair with patellar tendon implant, right knee, 
with an evaluation of 10 percent.  The veteran perfected 
timely appeals of these determinations to the Board.  The 
matter has since been transferred to the RO in Pittsburgh, 
Pennsylvania.

In an October 1996 decision, the RO granted increased 
disability ratings of 20 percent each for the veteran's right 
shoulder condition and lumbar spine degenerative disc 
disease.  However, the veteran continued to appeal these 
issues.


FINDINGS OF FACT

1. Even considering any additional functional loss due to 
pain or flare-ups, the veteran's shoulder disability does not 
more closely approximate limitation of arm movement to midway 
between the side and shoulder level than limitation of arm 
motion to shoulder level.

2. Even considering additional functional loss due to pain or 
flare-ups, the veteran's lumbar spine disability: has at no 
point in the record been shown to be productive of severe 
limitation of lumber spine motion, severe lumbosacral strain, 
or thoracolumbar spine flexion limitation of 30 degrees or 
less; has not been productive of severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief; and has not been productive of incapacitating 
episodes.

3. Even considering pain and flare-ups, the veteran has not 
demonstrated left knee disability analogous to flexion 
limited to 30 percent or extension limited to more than 0 
degrees.

4. Even considering pain and flare-ups, the veteran has not 
demonstrated right knee disability analogous to flexion 
limited to 30 percent or extension limited to more than 0 
degrees.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
20 percent for a right shoulder condition have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2006).

2. The criteria for an initial disability rating in excess of 
20 percent for lumbar spine degenerative disc disease have 
not been met.  38 U.S.C.A. § 1155, 5110(g) (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5242, 5243, 5295, 5292, 5293, 
Plate V (2002, 2003, 2006).

3. The criteria for an initial disability rating in excess of 
10 percent for impairment of left knee, status post anterior 
cruciate ligament repair with patellar tendon implant, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5260, 5261 (2006).

4. The criteria for an initial disability rating in excess of 
10 percent for impairment of right knee, status post anterior 
cruciate ligament repair with patellar tendon implant, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of an 
August 2005 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claims and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  VA provided this 
notice to the veteran in a letter dated in December 2006.  
However, as the Board concludes below that the preponderance 
is against the veteran's claims for increased ratings, any 
questions as to the appropriate effective dates to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, private 
post-service medical records, VA medical treatment records, 
VA compensation and pension examinations, and written 
statements from the veteran.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

II. Increased Ratings

The veteran argues that he is entitled to initial disability 
ratings in excess of 20 percent a right shoulder condition 
and lumbar spine degenerative disc disease, and initial 
disability ratings in excess of 10 percent each for 
impairment of the left and right knees, status post anterior 
cruciate ligament repair with patellar tendon implant.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The Board notes that each of the veteran's increased rating 
claims could be rated under Diagnostic Code (DC) 5003, for 
degenerative arthritis.  Under DC 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 
5003.

The Board also notes that when evaluating joint disabilities 
rated on the basis of limitation of motion, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A. Right shoulder condition

The record reflects that the veteran is right-hand dominant.

The veteran's right shoulder condition is rated under DC 5201 
for limitation of motion of the arm.  Under DC 5201, for the 
major arm, limitation at shoulder level warrants a 20 percent 
rating; limitation at midway between side and shoulder level 
warrants a 30 percent rating; and limitation to 25 degrees 
from the side warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, DC 5201.

On January 2003 VA medical examination of the right shoulder, 
it was noted that the veteran had pain with pressure over the 
right spatium subacromiale, neer impingement test positive on 
the right side, and pain with pressure over ventral capsule 
and biceps tendon compartment.  On physical examination: the 
shoulder had normal muscle function; arm abduction was 160 
degrees passive, 150 degrees active, pain at 150 degrees, and 
strain at 150 degrees; arm forward/backward motion was 150 to 
0 to 40 degrees passive; lateral/internal rotation was 60 to 
0 to 80 on both sides.  Sonography revealed normal humerus 
slide with retained rotator cuff, with slight degenerative 
changes (more echogenity), and slight subacromial bursitis 
signs.  X rays showed findings appropriate to age.

X-rays taken in June 2003 revealed minimal narrowing and mild 
irregularity of the acromioclavicular joint.  The impression 
was essentially normal study, simple mild arthritic changes 
of the AC joint.

The veteran was afforded a VA compensation and pension 
examination in July 2006.  On examination of the right 
shoulder, the veteran was noted to have the following: no 
edema, swelling, heat sensation, or deltoid atrophy; 
tenderness to palpation at coracoid and deltopectoral groove 
with complaints of pain and facial grimacing noted; no 
tenderness to palpation at spine of scapula, medial and 
inferior angle of scapula, acromioclavicular joint dorsal 
aspect, or posterior and lateral aspects of the upper arm.  
The veteran reported: that he did have flare-ups of shoulder 
pain; that such pain was sharp, that there was no weakness or 
excess fatigability during flare-ups; and that flare-ups 
occurred one time per week and lasted for one-half hour up to 
2 days.  On range of motion testing: forward flexion was 
noted to be 180 degrees with complaints of pain and popping 
at 90 degrees when bringing the arm back to the dependent 
position; abduction 140 degrees with pain at 140 degrees; 
extension 60 degrees with pain at 45 degrees; external 
rotation 65 degrees with pain at 45 degrees; external 
rotation 65 degrees without complaints; and internal rotation 
55 degrees without complaints.  Motor strength was noted to 
be normal, with complaints of increased right shoulder pain 
at the glenohumeral joint on resistance.  X-rays revealed 
decreased acromioclavicular joint space with osteophyte 
noted, consistent with AC joint osteoarthrosis.  The veteran 
was diagnoses as having right shoulder acromioclavicular 
joint osteoarthritis.

After a review of the record, the Board determines that the 
veteran's disability does not more closely approximate the 
criteria for a rating of 30 percent than those for a rating 
of 20 percent.  Despite some complaints of pain and popping, 
the veteran has been noted at all times in the medical record 
to be able to raise his right arm well-above shoulder level, 
to 140 degrees or more.  Even considering any additional 
functional loss due to pain or during flare-ups that has been 
noted in the record, the veteran's shoulder disability has at 
no point been shown to more closely approximate the level of 
disability of limitation of arm movement to just midway 
between the side and shoulder level, than the level of 
disability of limitation of arm motion to just shoulder 
level.

Accordingly, a disability rating in excess of 20 percent for 
a right shoulder condition under DC 5201 is not warranted.

B. Lumbar spine degenerative disc disease

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2002)).  Those provisions, which became 
effective September 23, 2002, replaced the rating criteria of 
38 C.F.R. § 4.71a, DC 5293 (as in effect through September 
22, 2002).  The Board observes that the regulations were 
further revised, effective from September 26, 2003.  68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, DCs 5235 
through 5243, with DC 5243 as the new code for intervertebral 
disc syndrome (IDS).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the effective date of the veteran's initial 
disability rating was prior to September 23, 2002, the Board 
will consider the regulations in effect both prior to and 
since September 26, 2003, as well as those both prior to and 
since September 23, 2002.  The Board observes, however, that 
when an increase is warranted based solely on the revised 
criteria, the effective date for the increase cannot be 
earlier than the effective date of the revised criteria.  See 
38 C.F.R. § 5110(g) ; VAOGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to September 26, 2003, the veteran was rated under DC 
5003 for degenerative arthritis.  Under the facts of this 
case, he could also have been rated under DC 5292 for 
limitation of motion of the lumbar spine, DC 5295 for 
lumbosacral strain, or DC 5292 for IDS.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under the criteria in effect prior to September 26, 2003, IDS 
is evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, DC 5293 
(2002).

Under the version of DC 5293 in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

The words "slight," "moderate" and "severe", as used in 
the various diagnostic codes, are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The Board also notes that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of the Board's determination of an 
issue.  The Board evaluates all evidence in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

The veteran is currently rated under DC 5242 for degenerative 
arthritis of the spine, and thus is rated according to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, DC 5242.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5242.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

The DC defines an incapacitating episode as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243.

On January 2003 VA examination of the lumbar spine, lateral 
inclination, right to left, was noted to be 25-0-21 active, 
25-0-16 passive, and pain from 25-0-16.  Rotation right to 
left was noted to be 30-0-30 active, 3-0-30 passive, with no 
pain.  Inclination and reclination was noted to be 90-0-25 
active, 90-0-25 passive, with no pain.  Upon examination of 
the veteran, including x-ray examination, the examiner 
diagnosed the veteran as having degenerative lumbar spine 
syndrome with recurring left-side lumboischialgia without 
sensomotor deficit, left scoliosis with lateral vertebral 
slide lumbar vertebra 2, disc protrusion L5/S1 with left side 
foramen narrowing, protrusion L4/5, and low sacrum position, 
right.

On July 2006 VA examination of the lumbar spine, the 
following was noted: nonantalgic gait; no ambulatory aids 
used or braces worn; heel and toe walk without complaints of 
increased low back pain, although slight low back pain 
already present; normal lumbar lordosis; negative pelvic 
obliquity; tenderness to palpation L5-S1 midline with 
complaints of paint and facial grimacing, but otherwise no 
tenderness to palpation; no palpable spasm; normal reflexes; 
normal motor strength, with complaints of pain at the right 
anterior hip with right hip flexion resisted; sitting 
straight leg raise negative bilateral to 90 degrees and lying 
straight leg raise negative bilateral 85 degrees with 
complains of pain at popliteal area only, bilateral; and 
negative Goldthwaite's sign.  It was noted that the veteran 
stated that he had not had any period of prescribed bed rest 
in the past 12 months of knee, back, or shoulder pain.  Also, 
the veteran reported that he experienced flare-ups of back 
pain, whereby the veteran experienced stabbing pain and 
excess fatigability without incoordination one time per week, 
for four hours up to two days.  The veteran's range of motion 
was noted to be 90 degrees of flexion, with complaints of 
pain from 55 to 90 degrees, trunk extension of 30 degrees 
with complaints of pain at 30 degrees, trunk side bending 
right 20 degrees with complains of pain at 20 degrees, trunk 
side bending left 0 degrees with complains of slight pain at 
30 degrees, 30 degrees of trunk rotation right with 
complaints of slight pain, and trunk rotation left 30 degrees 
with complaints of slight pain.  Radiology films showed 
degenerative disk disease L5-S1 with sclerotic end plate 
changes at the interior end plate of L5 and the superior end 
plate of S1, and spondylosis of lower lumbar spine, with 
facet arthrosis, and anterior vertebral body osteophytes at 
the inferior end plate of L5, superior end plate of L5 and 
superior end plate of L4.  The veteran was diagnosed as 
having degenerative disk disease L5-S1, and spondylosis of 
the lumbar spine (lower lumbar spine facet arthrosis, 
anterior vertebral body osteophytes at the inferior end plate 
of L5, superior plate of L5 and superior end plate of L4).

After a review of the evidence, the Board finds that the 
veteran's lumbar spine degenerative disc disease does not 
more closely approximate the criteria for a 30 percent rating 
than those for a 20 percent rating under any applicable DC.

The veteran's thoracolumbar flexion has never been noted to 
be less than 90 degrees, with pain at 55 degrees, and 
extension has never been noted to be less than 30 degrees, 
with pain at the end.  Thus, even considering additional 
functional loss due to pain or during flare-ups, the 
veteran's lumbar spine disability has at no point in the 
record been shown to be productive of severe limitation of 
motion of the lumber spine under DC 5292, or severe 
lumbosacral strain under DC 5295, prior to September 26, 
2003.  Also, a disability rating under DC 5243 is not 
warranted as the veteran has at all points in the medical 
record been able to reach 55 degrees flexion without pain, 
and thus the veteran's disability has not been productive of 
thoracolumbar spine flexion limitation of 30 degrees or less.

Also, the veteran's disability does not warrant a rating over 
20 percent under any DCs for IDS.  At no point in the record 
has the veteran's disability been productive of severe IDS 
under DC 5293, as it existed prior to September 26, 2003.  
Normal reflexes, normal motor strength, and no palpable spasm 
were noted on July 2006 VA examination, and there has been no 
evidence of recurring attacks with little intermittent 
relief.  Also, the record is negative for incapacitating 
episodes as they are defined under DC 5243.  The veteran 
reported on July 2006 examination that he had not had any 
period of prescribed bed rest in the past 12 months for back 
pain.

Accordingly, a disability rating in excess of 20 percent 
under any of the applicable DCs for the veteran's lumbar 
spine degenerative disc disease is not warranted.

C. Impairment of the left and right knees, status post 
anterior cruciate ligament repair with patellar tendon 
implant

Initially, the Board notes that, in an October 2006 rating 
decision, the veteran was awarded service connection and 
compensable ratings for each knee under DC 5257 for knee 
impairment due to instability and subluxation.  These ratings 
are separate from his current ratings on appeal for 
impairment of the left and right knees, status post anterior 
cruciate ligament repair with patellar tendon implant, and 
those separate ratings under DC 5237 are not currently before 
the Board.  Therefore, to the extent that the veteran's knee 
suffers any knee disability due to instability, subluxation, 
or any other condition or symptoms appropriately evaluated 
under DC 5237, such conditions or symptomatology are not 
considered in the Board's evaluation of the current 
disabilities on appeal, which are related to limitation of 
left and right knee motion.

Limitation of knee motion is rated under DCs 5260 and 5261.  
Under DC 5260, the following evaluations are assignable for 
limitation of leg flexion: zero percent for flexion limited 
to 60 degrees, 10 percent for flexion limited to 45 degrees, 
20 percent for flexion limited to 30 degrees, and 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

On January 2003 VA examination of the knee joints, the 
veteran was noted to have extension/flexion of 0-0-121 
degrees for the left knee, both active and passive, with no 
pain, and 0-0-119 with strain, and extension/flexion of 0-0-
119 degrees for the right knee, active, passive, and with 
strain, with no pain.  X-rays revealed for the left knee, 
correct axis position of the knee with central patella 
position, surgically correct position of 2 cruciate ligament 
fixation screws in medial tibial plateau in lateral 
compartment, and fine, upper patella pole osteophyte.  X-rays 
revealed for the right knee correct axis position of the knee 
with central patella position, surgically correct position of 
2 cruciate ligament fixation screws in medial tibial plateau 
in lateral compartment, no dislocation signs, and small 
osteophyte on upper patella pole.

On July 2006 VA examination of the veteran's knees, the 
following was noted: active and passive range of motion of 
the right knee was zero to 130 degrees without complaints of 
increased pain, and the veteran did not complained of pain at 
the extreme of flexion or extension; active/passive range of 
motion left knee 5 degrees of hyperextension to 125 degrees 
of flexion without complaints; motor strength was normal 
bilaterally; sensory was intact bilateral lower extremities.  
The veteran reported: having flare-ups of right and left knee 
pain, which did not produce incoordination or excess 
fatigability: that the frequency of the flare-ups was two to 
three times weekly; and that the duration of the pain during 
flare-ups was from two to five hours.  X-ray examination 
revealed bilateral knees with interference screws in place 
from the right and left knee ACL reconstruction, bilateral 
suprapatellar osteophytes, and calcification at the insertion 
of the left quadriceps tendon on the patella consistent with 
enthesopathy.  The veteran was diagnosed as having bilateral 
patellofemoral joint osteoarthritis, right knee popliteal 
cyst, and right and left knee anterior cruciate ligament 
reconstruction.

After a review of the record, the Board finds that neither 
the veteran's right nor left knee disabilities more closely 
approximate the criteria for a 20 percent rating than those 
for a 10 percent rating under DC 5260 or DC 5261.  Although 
the record shows bilateral patellofemoral joint 
osteoarthritis and general knee pain, including flare-ups, 
the veteran's knees have never demonstrated flexion worse 
that 119 degrees or extension worse than 0 degrees, and 
addional limitation of motion due to pain has never been 
noted.  At no point in the record has the veteran 
demonstrated knee disability, even considering pain and 
flare-ups, analogous to flexion limited to 30 degrees or 
extension limited to 15 degrees.

The Board notes that the veteran' s knees are each currently 
rated under DC 5260, and that it is possible for the veteran 
to be rated for each knee under both DC 5260 and DC 5261.  
See VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 59990 (2004).  
Again, however, the medical evidence shows that veteran's 
knees have never demonstrated extension worse than 0 degrees.  
Thus, even considering the criteria of DeLuca, the veteran's 
limitation of knee motion disability does not warrant a 
separate rating under DC 5261 for either knee.

Accordingly, a disability rating in excess of 10 percent is 
not warranted for impairment of either the left or right 
knee, status post anterior cruciate ligament repairs with 
patellar tendon implants.

Although the veteran may believe that his current ratings do 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III. Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate any of the 
veteran's disabilities on appeal so as to warrant assignment 
of any increased rating on an extra-schedular basis.  There 
is no showing that any disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1. Entitlement to an initial disability rating in excess of 
20 percent for a right shoulder condition is denied.

2. Entitlement to an initial disability rating in excess of 
20 percent for lumbar spine degenerative disc disease is 
denied.

3. Entitlement to an initial disability rating in excess of 
10 percent for impairment of left knee, status post anterior 
cruciate ligament repair with patellar tendon implant, is 
denied.

4. Entitlement to an initial disability rating in excess of 
10 percent for impairment of right knee, status post anterior 
cruciate ligament repair with patellar tendon implant, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


